RADVISION LTD. 24 Raoul Wallenberg Street Tel Aviv 69719, Israel Tel: + August 16, 2010 VIA EDGAR Christina Chalk, Esq. Senior Special Counsel Office of Mergers and Acquisitions Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, DC20549-3628 Re: RADVISION Ltd. Schedule TO-I filed on July 27, 2010 Schedule TO-1/A filed August 2, 2010 SEC File No. 5-58761 Dear Ms. Chalk: We are submitting this letter in response to the written comments of the Staff of the Securities and Exchange Commission (the “Staff” and the “Commission”) in a letter addressed to Mr. Steven J. Glusband of Carter Ledyard & Milburn LLP, counsel to RADVISION Ltd. (the “Company”), dated August 10, 2010, with respect to the Company’s Schedule TO-I filed July 27, 1010, as amended on August 2, 2010.Please be advised that in connection with the accompanying response letter dated August 16, 2010 from Mr. Glusband, we acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, RADVISION Ltd. Boaz Raviv Chief Executive Officer
